Citation Nr: 1217040	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010, a statement of the case (SOC) was issued in June 2010, and a substantive appeal was received in July 2010.

In April 2012, the Veteran testified at a RO hearing; a transcript of this proceeding is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's tinnitus is causally related to his active duty service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus, which he contends began during active duty.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  His Notice of Separation from U.S. Naval Service states that he served aboard the U.S.S. Hinsdale and his military occupational specialty in service was Carpenters Mate.  Ships logs and ships history (from internet search results) during the Veteran's service show that the ship was involved in the Pacific theater of operations during World War II, it was hit by a Japanese suicide bomber and engaged in anti-aircraft fire (downing a Japanese plane).  

A July 2000 report of VA audiology consultation notes that the Veteran complained of constant ringing in both ears and reported a history of noise exposure such as construction noise, jackhammers, routers, gunfire and chainsaws without benefit of hearing protection.  

On October 2009 VA audiology examination, the Veteran's claims file was reviewed and he reported "very little" occupational nose exposure (which the examiner noted conflicted with the history provided by the Veteran during his 2000 hearing examination) working as a carpenter and supervising construction.  On the Hearing Questionnaire in connection with this examination, the Veteran reported that he had no ear protection in service at his battle station (under a twin 40 millimeter gun) or while using power tools when working as a carpenters mate, had "very little" occupational noise exposure, and "some" recreational noise exposure (to power tools) when he used ear plugs.  He was uncertain of when the ringing started but felt it must have started before he was discharged (it was softer and was now louder.)  The examiner found "no mention of tinnitus" in the Veteran's military records or until his 2000 examination and opined that it "is far more likely his tinnitus is related to non-military noise exposure, presbycusis, and other age-related causes.  Tinnitus is not caused by, the result of  or aggravated by his active military service."  

In his March 2010 notice of disagreement (NOD), the Veteran recalled that, when he learned his trade as a carpenter, he worked for a small company and had to learn to do work with hand tools, not power tools.  He also recalled that his work as a carpenters mate was all supervisory and he did very little work with power tools while in the Navy.  He reported that he was not exposed to power tool noise until after the discharge from the Navy.  The Veteran also stated that his ship was involved in landings at Iwo Jima in February 1945 and Okinawa in April 1945 and they "had much gunnery practice before each of these landings."  

In his July 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that the statement that he "was not exposed to power tools until after [his] discharge" is not a true statement.  

A May 2011 addendum to the October 2009 VA audiology examination report states that:

There is no report of tinnitus until his 2000 hearing exam, completed 55 years after his active military service.  There are many conditions such as changes in the vascular system, central nervous system, brain and hearing system, which are associated with the natural aging process that cause tinnitus.  Many researchers in the field support the natural aging process as being the most common cause of tinnitus.  Other researchers, such as Jastreboff, 2004 report "there is no research evidence to support a claim of delayed-onset.  Tinnitus has an immediate onset following an incident of noise exposure."  As tinnitus is not reported until 55 years after discharge, it is less than likely his active military service is at all related to his present tinnitus.  Indeed, veteran has history of working as a carpenter and supervising construction (from 2000 hearing exam) for many years and it is far more likely related to his civilian noise exposure, presbycusis, the general aging of the vascular, neurologic, and auditory systems than to military service completed 66 years ago.  

The examiner concluded that, therefore, there is no evidence to support onset of tinnitus as a result of his active military service completed 66 years ago.  

During his April 2012 Board hearing, the Veteran testified that his tinnitus had its onset during service.  He stated that during service he incurred significant noise exposure, including constant airfire from Japanese planes (including suicide planes) which were trying to sink the ship.  He stated that these were combat situations and that he recalled that his tinnitus started at about that time and has continued ever since.  The Board finds that 38 U.S.C.A. § 1154(b) therefore must be considered.  

The Veteran also recalled that he did not report tinnitus on separation because he was anxious to get home after service.  The Veteran testified that, after service, he did not have much noise exposure.  He worked as a carpenter for a little while using hand tools and, eventually, he became a foreman and superintendent on jobs.  As a superintendent, he did not use hand tools or power tools and worked more as a representative to the owner (he worked in an administrative capacity such as arranging for materials, scheduling subcontractors, and seeing that plans were followed.)  

The Board again observes that the Veteran's service aboard the U.S.S. Hinsdale was under combat conditions (involving anti-aircraft fire and being crashed into by a Japanese suicide bomber) and he has reported the he incurred acoustic trauma during active duty, including experiencing tinnitus since that time.  The Board finds the Veteran's statements to be somewhat credible as to a continuity of pertinent symptoms since service, although there are certain inconsistencies in the overall record.  

The Board notes that the October 2009 examination report and May 2011 addendum include the opinions that the Veteran's tinnitus is not related to his military noise exposure; rather, it is due to the Veteran's post-service occupational noise exposure or the aging process. 

Although July 2000 VA audiology consultation records show that the Veteran reported a history of noised exposure such as construction noise, jackhammers, routers, gunfire and chainsaws without benefit of hearing protection, he did not specify when such noise exposure was sustained.  In his March 2010 notice of disagreement, the Veteran stated that he "was not exposed to power tool noise until after the discharge from the Navy," and during his April 2012 Videoconference hearing, the Veteran testified that he did not have much noise exposure after the military.  These statements suggest an inconsistency as to the Veteran's post-service noise exposure; however, the Videoconference testimony was taken under oath, and the Board finds no compelling reason to conclude that he was not truthful in giving sworn testimony.  Moreover, the Veteran is competent to describe his exposure to loud sounds, and he is also competent to testify as to his experience of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).  

In this case, the Board is presented with an evidentiary record which is not entirely clear.  As noted above, given his onboard exposure to anti-aircraft fire and crash by a Japanese suicide bomber during combat in World War II, the Veteran incurred noise trauma during service.  In addition, his statements regarding the initial onset of tinnitus during service and experiencing tinnitus since service appear credible.  Accordingly, the Board is unable to find that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for tinnitus.  The available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In closing, in view of the fact that the full benefit sought by the Veteran as to his claim for service connection for tinnitus is being granted by this decision, there is no need to undertake any review of compliance with the VCAA and implementing regulations because there is no detriment to the Veteran as a result of any VCAA deficiency.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The Board also notes that a RO September 2009 letter from the RO informed the Veteran of the manner in which disability ratings and effective dates are assigned.  Should the Veteran disagree with the RO's actions in this regard in effectuating the grant of service connection, he may always initiate an appeal with a timely notice of disagreement.


ORDER

Entitlement to service connection for tinnitus is warranted.  The appeal is granted to this extent.


REMAND

The Veteran is also seeking service connection for bilateral hearing loss, which he claims is the result of noise exposure during his active duty service.  

The Board's grant of service connection for tinnitus raises a possible secondary service connection theory regarding the issue of service connection for hearing loss.  Further development in this regard is necessary to fully assist the Veteran.

Lastly, review of the claims file suggests that the record is incomplete.  Specifically, audiology consultation reports from the VA Black Hills Health Care System include a July 2000 note that the "veteran was seen for a complete audiometric evaluation on June 20, 2000" and an August 2000 note that the Veteran was issued hearing aids earlier in the month.  However, the June 2000 complete audiometric evaluation report and the August 2000 record of the Veteran being issued hearing aids are not associated with the claims file.  As VA treatment records are constructively of record; and may contain pertinent information, they must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain any relevant treatment records (not already of record) from the VA Black Hills Health Care System, to specifically include records from June and August 2000.  

2.  When the above is completed, the RO should schedule the Veteran for another VA audiological examination to determine the nature, extent and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner for review.  

  After reviewing the claims file and examining the Veteran (including eliciting a detailed history), the examiner should assume that the Veteran was exposed to acoustic trauma during service and respond to the following: 

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's bilateral hearing loss was manifested during or is causally related to his active duty service or any incident therein, to include noise exposure during service (which fact is conceded)? 

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that such claimed hearing loss disability is proximately due to or caused by the now service-connected tinnitus? 

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that such claimed hearing loss disability has been aggravated by the now service-connected tinnitus?

The examiner must explain the rationale for all opinions.  

3.  In the event the Veteran fails to report for the examination, the claims file should nevertheless be referred to an appropriate examiner for review and opinions in response to the above-posed questions. 

4.  In the interest of avoiding further remand, the RO should review the opinion to ensure that it is responsive to all of the posed questions. 

5.  After completion of the above and any further development deemed necessary by the RO, the issue of entitlement to service connection for bilateral hearing loss should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental SOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


